Case 2:21-cv-04336-SDW-LDW Document 7 Filed 04/15/21 Page 1 of 5 PageID: 82




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 JOSE MARTINEZ,                                          Civil Action No. 21-4336 (SDW)

                Plaintiff,

           v.                                              MEMORANDUM OPINION

 UNITED STATES OF AMERICA,

                Defendant.


       IT APPEARING THAT:

       1. On or about March 8, 2021, Plaintiff, who alleges that he is a federal detainee confined

in the Essex County Correctional Facility, filed his current complaint in which he seeks to raise

civil rights claims arising out of alleged violations of his speedy trial rights resulting from this

Court’s COVID-related standing orders, as well as various restrictive jail conditions to which he

has been subjected as a result of his continued pre-trial detention. (ECF No. 1). In his complaint,

Plaintiff raises these claims against a single Defendant – the United States.

       2. On March 12, 2021, this Court administratively terminated Plaintiff’s complaint as he

had neither paid the applicable filing fees nor submitted an application to proceed in forma

pauperis. (ECF No. 2).

       3. Plaintiff thereafter filed an application to proceed in forma pauperis (ECF No. 5) and a

motion seeking leave to amend his complaint. (ECF No. 4). Plaintiff’s motion did not include a

proposed amended complaint.

       4. Having reviewed Plaintiff’s application (ECF No. 5) and determined that leave to

proceed without prepayment of fees is warranted, Plaintiff’s in forma pauperis application is

granted.



                                                 1
Case 2:21-cv-04336-SDW-LDW Document 7 Filed 04/15/21 Page 2 of 5 PageID: 83




       5. Because Plaintiff will be granted in forma pauperis status, this Court is required to

screen his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). Pursuant to the statute, this Court

must sua sponte dismiss any claim that is frivolous, malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.

Id. “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).

       6. In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a district court is

“required to accept as true all factual allegations in the complaint and draw all inferences in the

facts alleged in the light most favorable to the [Plaintiff].” Phillips v. Cnty. of Allegheny, 515 F.3d

224, 228 (3d Cir. 2008). “[A] complaint attacked by a . . . motion to dismiss does not need detailed

factual allegations.” Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007). However, the Plaintiff’s

“obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. (citing

Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming the

factual allegations in the complaint are true, those “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555.

       7. “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that the defendant is



                                                  2
Case 2:21-cv-04336-SDW-LDW Document 7 Filed 04/15/21 Page 3 of 5 PageID: 84




liable for misconduct alleged.” Id. “Determining whether the allegations in a complaint are

plausible is a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679. “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” Id. (citing Fed. R. Civ. P. 8(a)(2)). Moreover,

while pro se pleadings are liberally construed, “pro se litigants still must allege sufficient facts in

their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir.

2013) (citation omitted) (emphasis added).

        8. In his complaint, Plaintiff seeks to raise civil rights claims against a single named

Defendant – the United States. 1 The United States, however, is not subject to suit for constitutional

torts, including the civil rights 2 claims Plaintiff seeks to raise, and is entitled to absolute sovereign

immunity in this matter. See, e.g., F.D.I.C. v. Meyer, 510 U.S. 471, 476-77, 484-85 (1994) (the



1
  Although Plaintiff explicitly names only one Defendant – the United States including its “federal
government” – and places the blame for all of the alleged violations at the feet of the United States
itself, Plaintiff does mention in his complaint federal judges and, by implication, their role in
adopting the allegedly unconstitutional standing order. To the extent Plaintiff intended to raise
claims against the judges of this Court or the Third Circuit Court of Appeals, as the challenged
actions – adopting a standing order – are clearly well within the scope and jurisdiction of those
judges, they are absolutely immune from suit and any claim Plaintiff may have against these judges
is dismissed with prejudice. See, e.g., Figueroa v. Blackburn, 208 F.3d 435, 440-41 (3d Cir. 2000)
(“judges . . . are not liable to civil actions for their judicial acts, even when such acts are in excess
of their jurisdiction, and are alleged to have been done maliciously or corruptly”).
2
  Although Plaintiff states that his claims arise out of a litany of different state and federal civil
rights statutes, as well as the Supreme Court’s decision in Bivens v. Six Unknown Fed. Narcotics
Agents, 403 U.S. 388, 397 (1971), because he seeks to raise claims only against the United States,
which operates under color of federal rather than state law, only Bivens could provide for such an
action. Although the Court need not reach the issue at this time in light of the United States’
immunity from suit, the Court notes that the Supreme Court has cautioned against expanding the
Bivens remedy into new contexts absent compelling reasons, and even were the United States not
immune, Plaintiff’s claims may also be beyond the scope of Bivens. See Ziglar v. Abbassi, --- U.S.
---, ---, 137 S. Ct. 1843 (2017).


                                                    3
Case 2:21-cv-04336-SDW-LDW Document 7 Filed 04/15/21 Page 4 of 5 PageID: 85




United States is immune from suit for constitutional torts, and Bivens provides no cause of action

against the United States or its agencies); Larson v. Domestic & Foreign Commerce Corp., 337

U.S. 682, 687 (1949) (sovereign immunity bars suit against the United States either for damages

or for injunctive relief requiring government action); United States v. Rural Elec. Convenience

Co-op. Co., 922 F.2d 429, 434 (7th Cir. 1991) (sovereign immunity bars suits seeking damages or

coercive injunctive relief); Scott v. Manenti, No. 15-7213, 2016 WL 80640, at *1 n. 2 (D.N.J. Jan.

7, 2016). Plaintiff’s civil rights claims against the United States must therefore be dismissed with

prejudice. 3

        9.     Although the dismissal of the sole Defendant is sufficient to resolve Plaintiff’s

complaint, the Court notes one additional issue. In addition to money damages, Plaintiff in this

matter seeks both the award of additional jail credits towards any sentence he may ultimately

receive as well as to challenge the fundamental legality of his current pre-trial detention in light of

the Speedy Trial Act through his current civil rights claims. A civil rights matter, however, may

not be used to challenge the fact or length of a prisoner’s detention – any claim which would

impugn or otherwise overturn the fact or length of a prisoner’s detention must be raised either via

a criminal motion or a habeas petition. See, e.g., Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005)

(“a . . . prisoner’s [civil rights] action is barred (absent prior invalidation [of his period of

detention]) – no matter the relief sought (damages or equitable relief), no matter the target of the

prisoner’s suit (state conduct leading to conviction or internal [disciplinary] proceedings) – if

success in that action would necessarily demonstrate the invalidity of the confinement or its



3
  Because Plaintiff could conceivably raise at least some of his claims for money damages or non-
credit injunctive relief against a defendant who is not immune, Plaintiff is free to file a new
complaint to the extent that he has claims against non-immune defendants, notwithstanding the
fact that this Court will deny his currently pending motion for leave to file an amended complaint
without prejudice.
                                                  4
Case 2:21-cv-04336-SDW-LDW Document 7 Filed 04/15/21 Page 5 of 5 PageID: 86




duration”); Edwards v. Balisok, 520 U.S. 641, 643-48 (1997) (award or restoration of additional

jail credits in civil rights action would impugn validity of length of detention). Because Plaintiff

alleges that he is a pre-trial detainee, and because courts in this circuit generally decline to exercise

pre-trial habeas jurisdiction, to the extent Plaintiff seeks to raise a speedy trial challenge to his

detention or to seek additional jail credits towards his sentence, he must do so through a motion

filed in his underlying criminal matter. See, e.g., Reese v. Warden Philadelphia FDC, 904 F.3d

244, 246-47 (3d Cir. 2018) (pre-trial detainee may not resort to habeas petition and must instead

seek pre-trial relief through the filing of a criminal motion).

        10. Finally, as the Court will dismiss Plaintiff’s current complaint, this Court must also

deny Plaintiff’s motion seeking leave to amend that complaint. As the Third Circuit has explained,

the “failure to provide a draft amended complaint” is “an adequate basis on which [a district] court

[may] deny” a plaintiff’s motion for leave to file an amended complaint. Lake v. Arnold, 232 F.3d

360, 374 (3d Cir. 2000); see also L. Civ. R. 7.1(f). As Plaintiff has failed to provide a proposed

amended complaint, his motion for leave to amend is denied without prejudice.

        11. In conclusion, Plaintiff’s application to proceed in forma pauperis (ECF No. 5) is

granted, Plaintiff’s claims against the United States are dismissed with prejudice, and Plaintiff’s

motion seeking leave to amend is denied without prejudice. (ECF No. 4). An appropriate order

follows.



Dated: April 15, 2021

                                                         s/Susan D. Wigenton
                                                        Hon. Susan D. Wigenton,
                                                        United States District Judge




                                                   5
